Case: 20-10119     Document: 00515583892         Page: 1     Date Filed: 09/30/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                       September 30, 2020
                                  No. 20-10119                             Lyle W. Cayce
                                Summary Calendar                                Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jimmy Hatchett,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:14-CR-340-13


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jimmy Hatchett was convicted by a jury of conspiracy to interfere with
   commerce by robbery; interference with commerce by robbery; using,
   carrying, and brandishing a firearm during and in relation to a crime of
   violence; and two counts of kidnapping. The district court sentenced


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10119      Document: 00515583892           Page: 2    Date Filed: 09/30/2020




                                     No. 20-10119


   Hatchett to 240 months of imprisonment on the robbery and kidnapping
   counts to be served concurrently, and 84 months of imprisonment on the
   firearm count, to be served consecutively, for a total of 324 months of
   imprisonment; three years of supervised release on each count, to be served
   concurrently; and restitution in the amount of $370,718.72.
          First, Hatchett argues that the district court erred in applying the
   obstruction of justice enhancement in U.S.S.G. § 3C1.1 because the
   Government did not show that he had the intent or mens rea to obstruct the
   proceedings. He contends that because he was arrested four years after the
   robbery, he was merely contacting family members to see if he had an alibi
   for the day of the robbery in order to mount a defense.
          Attempting to suborn perjury is an example of conduct to which the
   enhancement applies. § 3C1.1, comment. (n.4(B)). A district court’s
   determination that a defendant has obstructed justice is a factual finding
   reviewed for clear error. See United States v. Juarez-Duarte, 513 F.3d 204,
   208 (5th Cir. 2008). A defendant’s “right to present witnesses in his own
   defense does not encompass a right to suborn perjury.” United States
   v. Lowder, 148 F.3d 548, 553 (5th Cir. 1998). According to the probation
   officer’s account of the contents of recorded conversations Hatchett had
   with family members while he was incarcerated, he discussed his brother
   Robert providing an alibi for him for the day of the robbery, he was very
   careful of what he said because he knew the conversations were recorded,
   and he stated that “all he could get is a perjury charge.” Based on these and
   all the facts in the presentence report supporting the obstruction
   enhancement, the district court could infer that Hatchett was attempting to
   get Robert to provide a false alibi for him, and the district court’s application
   of the obstruction enhancement was “plausible in light of the record as a
   whole.” Juarez-Duarte, 513 F.3d at 208-09. Hatchett has not shown that the




                                          2
Case: 20-10119      Document: 00515583892           Page: 3    Date Filed: 09/30/2020




                                     No. 20-10119


   district court’s finding that he obstructed justice by attempting to suborn
   perjury constituted clear error. Lowder, 148 F.3d at 553.
          Next, Hatchett argues that the district court erred in failing to grant
   his motion for judgment of acquittal on all counts because the evidence was
   insufficient. His challenge to the sufficiency of the evidence focuses solely
   on whether he was one of the seven men who robbed the jewelry store and
   kidnapped the owners. Hatchett’s motions for a judgment of acquittal
   preserved this issue for review. See United States v. DeLeon, 247 F.3d 593,
   596 and n.1 (5th Cir. 2001).
          The evidence, both direct and circumstantial, is viewed “in the light
   most favorable to the jury verdict,” and “[a]ll credibility determinations and
   reasonable inferences are to be resolved in favor of the verdict.” United
   States v. Resio-Trejo, 45 F.3d 907, 910-11 (5th Cir. 1995). A review of the
   sufficiency of the evidence does not include a review of the weight of the
   evidence or the credibility of the witnesses, United States v. Myers, 104 F.3d
   76, 78-79 (5th Cir. 1997), since such determinations are within the jury’s sole
   province, United States v. Moton, 951 F.3d 639, 643 (5th Cir. 2020).
          When an accomplice testifies that a defendant was a participant in a
   crime, that testimony is sufficient to sustain a conviction “even if the witness
   is interested due to a plea bargain or promise of leniency, unless the testimony
   is incredible or insubstantial on its face.” See United States v. Bermea, 30 F.3d
   1539, 1552 (5th Cir. 1994) (citations omitted). The Government introduced
   and the jury was able to view surveillance video of the crime, and two
   codefendants identified Hatchett on the video and described his role in the
   robbery. They testified that Hatchett travelled with the robbers to Dallas
   from Houston; Hatchett participated in the robbery; he entered the jewelry
   store with a firearm; two robbers handcuffed the store owners at gunpoint
   with zip ties, while Hatchett stayed by the door with a gun to guard the door;




                                          3
Case: 20-10119      Document: 00515583892           Page: 4    Date Filed: 09/30/2020




                                     No. 20-10119


   Hatchett removed jewelry from the case; and Hatchett travelled with the
   other robbers from Dallas back to Houston. Hatchett also met with the other
   robbers at a Houston strip club to divide the jewelry for sale. The testimony
   of the codefendants was corroborated by the other evidence.                 The
   Government introduced cell-phone records that showed Hatchett was in
   contact with the other conspirators before, during, and after the robbery.
   The Government also introduced Hatchett’s Facebook posts before and after
   the robbery. The night before the robbery, Hatchett sent a message to his
   girlfriend that he was going out of town and suggested he may not return if
   all did not go well. The day after the robbery, Hatchett posted a photograph
   of a bag containing what appeared to be a large stack of cash with a happy
   birthday message for his girlfriend.
          Hatchett’s attacks on the two cooperating witnesses is based on their
   credibility, and the jury found them credible, which we cannot review.
   Moton, 951 F.3d at 643; Myers, 104 F.3d at 78-79. Looking at the evidence in
   the light most favorable to the jury verdict, the evidence was sufficient to
   establish that Hatchett was one of the individuals who robbed the jewelry
   store and kidnapped its owners. Resio-Trejo, 45 F.3d at 910-11.
          Finally, Hatchett argues that the district court erred in failing to grant
   his motion for judgment of acquittal on the kidnapping counts because the
   evidence was insufficient to prove that he committed the separate offense of
   kidnapping. He contends that the evidence does not show an intent to
   confine or restrain the victims longer than necessary to complete the robbery,
   and that the record demonstrates that the confinement of the victims was
   entirely incidental to the robbery rather than a separate act of kidnapping.
          Hatchett’s codefendant raised this identical argument on appeal, that
   the federal kidnapping statute, 18 U.S.C. § 1201(a)(1), required more than a
   brief, incidental restraint of the jewelry store owners as part of the robbery.




                                          4
Case: 20-10119     Document: 00515583892          Page: 5   Date Filed: 09/30/2020




                                   No. 20-10119


   United States v. Anderson, No. 19-10641, 2020 WL 3549859, 3 (5th Cir. Jun.
   30, 2020) (unpublished). We affirmed Anderson’s kidnapping convictions,
   holding that “[b]ecause a jury could reasonably conclude that all the
   elements of § 1201(a)(1) were satisfied, the district court correctly denied
   Anderson's sufficiency-of-the-evidence claim.” Id.
         AFFIRMED.




                                        5